Citation Nr: 1127066	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  94-03 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for psychophysiological gastrointestinal reaction.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a compensable rating for a right anterior chest lesion (Ghon Complex), prior to September 27, 1991.

4.  Entitlement to a rating in excess of 10 percent for a right anterior chest lesion (Ghon Complex), since September 27, 1991.

5.  What evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases prior to May 10, 2006?

6.  What evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases since May 10, 2006?

7.  Entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent disability rating for post-operative residuals of the removal of a left leg sebaceous cyst.

8.  What evaluation is warranted for right lower extremity radiculopathy since September 28, 2004?

9.  Entitlement to an effective date earlier than September 28, 2004, for the grant of service connection for right lower extremity radiculopathy.

10.  Entitlement to a total rating based on individual unemployability due to service connected disabilities.

(The issue of entitlement to payment of attorney fees from past-due benefits is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a January 1992 rating decision of the Winston- Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which found that new and material evidence had not been presented to reopen a claim for service connection for a low back disorder, denied a compensable rating for right anterior chest lesion (Ghon Complex), and denied a compensable rating for post-operative residuals of the removal of a sebaceous cyst.

In a February 1993 rating decision, the RO granted entitlement to service connection for a right anterior chest lesion (Ghon complex).

This matter also comes to the Board from a February 1994 rating decision which found that new and material evidence had not been presented to reopen a claim for service connection for psychophysiological gastrointestinal reaction.

In an April 1996 decision, the Board denied entitlement to a compensable rating for the right anterior chest lesion and found that new and material evidence had not been presented to reopen claims of entitlement for psychophysiological gastrointestinal reaction and for a low back disorder.  The Board also granted a 10 percent rating for post-operative residuals of the removal of a sebaceous cyst.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2000 decision, the Court affirmed the grant of the 10 percent rating for post-operative residuals of a sebaceous cyst, vacated the remaining portion of the Board's 1996 decision, and remanded the issues to the Board.

Thereafter, in February 2001, the Board found that new and material evidence had been presented to reopen the claim of entitlement to service connection for a low back disorder and remanded that issue.  The Board also remanded the issues of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for psychophysiological gastrointestinal reaction and entitlement to a compensable rating for a right anterior chest lesion.

In April 2003, the RO granted entitlement to a 10 percent rating for the right anterior chest lesion effective September 27, 1991, the date of receipt of the claim for an increased rating; and granted service connection for lumbosacral strain with degenerative disc disease and degenerative joint disease, assigning a 10 percent rating from September 27, 1991.  The RO also assigned an effective date of September 27, 1991, for the 10 percent rating for post-operative residuals of the removal of a sebaceous cyst.  Finally, the RO denied entitlement to a total disability rating based on individual unemployability.

In November 2004, the Board remanded the issues of entitlement to an increased rating for lumbosacral strain with degenerative disc disease and degenerative joint disease; entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent rating for post-operative residuals of the removal of a sebaceous cyst; and entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

In the same November 2004 decision, the Board denied entitlement to a disability rating higher than 10 percent for the service-connected right anterior chest lesion and denied reopening of the claim of entitlement to service connection for a psychophysiological gastrointestinal reaction.  The Veteran appealed these decisions to the Court.  In a March 2007 memorandum decision, the Court vacated the portion of the Board's November 2004 decision denying these issues, and remanded the matter to the Board for action in compliance with the memorandum decision.

In a March 2007 rating decision, the RO granted entitlement to service connection for radiculopathy of the right lower extremity, and assigned a 10 percent evaluation, effective September 28, 2004.

In a March 2007 supplemental statement of the case, the RO granted a 40 percent rating for the veteran's service-connected back disorder, effective, May 10, 2006.

In December 2007, the Board remanded all issues on appeal for further development.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider whether an increased rating is warranted in the one-year period prior to the date of the claim for an increased rating for the right anterior chest lesion.  Hence the issues regarding the right anterior chest lesion are as stated on the title page.

The issues of entitlement to service connection for a pulmonary disorder, claimed as pulmonary emphysema, secondary to the right anterior chest lesion (Ghon Complex); multiple joint arthritis; and hypertension secondary to a lumbar disorder, right lower extremity radiculopathy, a left wrist disorder and psychiatric disorders, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

All issues save whether new and material evidence to reopen a claim of entitlement to service connection for psychophysiological gastrointestinal reaction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1966 rating decision declined to reopen a claim of entitlement to service connection for a stomach disorder, claimed as psychophysiological gastrointestinal reaction, on the basis that the Veteran did not have a current disability.  In the absence of a perfected appeal, that decision is final.

2.  The evidence submitted since the June 1966 rating decision bears directly and substantially upon the specific matter under consideration; it is neither cumulative nor redundant; and, by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim of entitlement to service connection for psychophysiological gastrointestinal reaction.


CONCLUSION OF LAW

The June 1966 rating decision declining to reopen a claim of entitlement to service connection for a stomach disorder, claimed as psychophysiological gastrointestinal reaction, is final.  New and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has certain duties to notify and assist the appellant.  Given the fact that the Board is reopening the claim of entitlement to service connection for psychophysiological gastrointestinal reaction and remanding the case for further development, it is not necessary to review whether VA has fully complied with the VCAA.

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2010). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Veteran filed his claim to reopen in August 1992.  Under 38 C.F.R. § 3.156(a) (1992), new and material evidence means evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; that is neither cumulative nor redundant; and that, by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim.  

At the time of the June 1966 rating decision which declined to reopen the issue of entitlement to service connection for a stomach disorder, claimed as psychophysiological gastrointestinal reaction, the evidence of record consisted of service treatment records, VA treatment records, and VA examinations.  The service treatment records show that the Veteran had gastrointestinal complaints in-service.  At his November 1954 separation examination the appellant denied having a history of nervous trouble of any sort.  The appellant was hospitalized at a VA facility in 1956 for a psychophysiological gastrointestinal reaction.  A May 1966 VA general medical examination report shows a diagnosis of a psychophysiological gastrointestinal reaction.  A May 1966 neuropsychiatric examination report shows a diagnosis of no psychiatric or neurological disorder.  The RO determined that the claim of entitlement to service connection for a stomach disorder, claimed as psychophysiological gastrointestinal reaction, should not be reopened because of the lack of evidence of a current disability.  

The Veteran was not specifically notified of the denial of that claim in the July 1966 notice letter.  The provisions of 38 C.F.R. § 19.110 (1966), however, stated that while it was  contemplated that the agency of original jurisdiction will give proper notice of the right to appeal and the time limits, failure to notify the claimant of his right to such appellate review or of the time limits applicable to a notice of disagreement or substantive appeal will not extend the applicable period for taking this action.  The Veteran did not perfect an appeal.  38 C.F.R. § 20.200 (2010).   Hence, the June 1966 rating decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted a request to reopen his claim of entitlement to service connection for a psychophysiological gastrointestinal reaction in August 1992.  Current VA and private treatment records reveal various diagnoses of gastrointestinal and psychiatric disorders.  

This is evidence of a current disability.  The evidence submitted since the June 1966 rating decision bears directly and substantially upon the specific matter under consideration; is neither cumulative nor redundant; and,  by itself or in connection with evidence previously assembled, is so significant that it must be considered to fairly decide the merits of the claim of entitlement to service connection for a psychophysiological gastrointestinal reaction.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychophysiological gastrointestinal reaction is reopened.


REMAND

In the December 2007 remand, the Board directed the RO to conduct a social and industrial survey to assess the Veteran's employment history and day-to-day functioning, as well as to assess the impact of each service-connected disorder.  The RO scheduled a social and industrial survey at a VA medical center, and the appellant failed to report for it.  The social and industrial survey, however, should have been conducted at the claimant's home.  Therefore, the RO failed to comply with the directives of the December 2007 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2007 remand, the Board directed the RO to schedule the appellant for a Decision Review Officer hearing.  The Veteran was scheduled twice for a Decision Review Officer hearing, but his former counsel requested postponements of both hearings due to the claimant's health and inability to travel to the RO in Winston-Salem.  The appellant has not withdrawn his request for that hearing.  The Veteran is able to travel to the Durham VA Medical Center.  Communication with the RO revealed that, provided the Durham VA Medical Center was set up for videoconference hearings, the Decision Review Office hearing could be done at the VA medical facility.  The RO should contact the Durham VA Medical Center and make all appropriate arrangements for a Decision Review Officer videoconference hearing.  

Given that there are gastrointestinal and psychiatric components to the Veteran's claim of entitlement to service connection for a psychophysiological gastrointestinal reaction, the issue is split into claims of entitlement to service connection for a gastrointestinal disorder and entitlement to service connection for a psychiatric disorder.  Moreover, the Veteran has filed a claim for service connection for PTSD.  The Court has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Veteran's claim of entitlement to service connection for a psychiatric disorder is considered a claim of entitlement to service connection for any psychiatric disorder howsoever diagnosed, to include PTSD.  Id.

The Veteran seeks entitlement to service connection for PTSD as due to alleged in-service physical assault.  In this regard, VA has established special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999).  Significantly, the appellant has not been provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  38 C.F.R. § 3.304(f)(3) (2010).  Hence, further development is required.  

In a November 2009 statement, the Veteran alleged that his service-connected lumbar disorder has worsened since his August 2008 VA examination.  The Court has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Therefore, another VA orthopedic examination is necessary.  Similarly, given the passage of time his August 2008 VA examination, another VA pulmonary examination is necessary to evaluate any disability due to the right anterior chest lesion (Ghon Complex). 

Also, the RO should afford the claimant another opportunity to identify all post-service treatment for gastrointestinal and psychiatric disorders, all treatment for his service-connected lumbar disorder since September 1991, all treatment for the service-connected chest lesion since September 1990, and all treatment for the  post-operative residuals of the removal of a left leg sebaceous cyst during the one-year period prior to September 27, 1991.

The Veteran has received treatment at the Durham VA Medical Center since 1991.  While many records from that facility are in the claims file, the RO should obtain all records from that facility from September 1990 to April 1993, from February 1999 to October 2002, and since December 2009.  Also, an August 2005 statement from Dr. Fiorilli reflects that he is still treating the appellant.  The last request for records from Dr. Fiorilli was sent in February 1999.  Therefore, the RO should obtain all records from Dr. Fiorilli since 1999.
  
In a March 2007 rating decision, the RO granted entitlement to service connection for radiculopathy of the right lower extremity, and assigned a 10 percent evaluation, effective September 28, 2004.  In August 2007, the Veteran's former counsel filed a notice of disagreement with the assignment of the 10 percent evaluation and the effective date of the grant of service connection. As such, a statement of the case must be issued concerning these issues.  Manlincon v. West, 12 Vet. App. 242 (1999).

In August 1992, the Veteran filed a claim of entitlement to service connection for a wrist disorder.   In a February 1993 rating decision, the RO denied entitlement to service connection for a wrist disorder.  The appellant, however, was never informed of this denial.  In a July 2009 statement, the Veteran indicated that he was claiming entitlement to service connection for a left wrist disorder.  The RO must readjudicate the claim of entitlement to service connection for a left wrist disorder.

In a December 2005 statement from the Veteran, he raised the issue of entitlement to service connection for pulmonary emphysema secondary to the service-connected right anterior chest lesion (Ghon Complex), .  Under Clemons, the Board will consider this claim a broad claim of entitlement to a pulmonary disorder, claimed as pulmonary emphysema, as secondary to the right anterior chest lesion (Ghon Complex).  In a July 2009 statement, the Veteran raised the issue of entitlement to service connection for multiple joint arthritis.  In a June 2010 statement filed on behalf of the Veteran, the issue of entitlement to service connection for hypertension secondary to the service-connected lumbar disorder, right lower extremity radiculopathy, a left wrist disorder, and psychiatric disorders was raised.  The RO must adjudicate these issues.

All pending service connection issues are inextricably intertwined with the issue of entitlement to a total rating based on individual unemployability and must first be addressed by the RO.  Similarly, the issue of entitlement to service connection for a pulmonary disorder secondary to the right anterior chest lesion (Ghon Complex), is inextricably intertwined with the increased ratings issues involving the right anterior chest lesion.  Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should send the Veteran the appropriate VCAA letter for a PTSD claim based on personal assault.  This must include notice that an in-service personal assault may be corroborated by evidence from sources other than the service records.  Examples of such evidence as listed in 38 C.F.R. § 3.304(f)(3) (2010) must be provided and the Veteran should be invited to submit lay or other evidence in support of his claim.  

2.  The Veteran is to be invited to submit a statement providing greater detail concerning any claimed in-service stressor.  In particular, he should identify when the event occurred; the name(s) of any law enforcement personnel who investigated the incident; and the name of the assailant.  Thereafter the RO must conduct all logical development.

3.  The RO should ask the Veteran to identify any and all treatment for his gastrointestinal and psychiatric  disorders since his separation from active service, all treatment for his post-operative residuals of a left leg sebaceous cystectomy between September 1990 and September 1991, all treatment for his lumbar disorder since September 1991, and all treatment for any pulmonary disorder since September 1990.  The RO should obtain all identified records.  In any event, the RO must attempt to obtain all treatment records from the Durham VA Medical Center from September 1990 to April 1993, from February 1999 to October 2002, and since December 2009; and all records from Dr. Fiorilli since 1999.  Any records obtained should be associated with the Veteran's claims folder.  If the RO cannot locate any identified records held by a Federal government entity, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific government records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

4.  Thereafter, the RO should schedule the Veteran for a Decision Review Officer videoconference hearing to be held at the Durham VA Medical Center, assuming that this VA medical facility is set up for videoconference hearings.  The Veteran and his representative should be notified of the date, time and place of such a hearing by letter mailed to his current address of record.

5.  Thereafter, the RO must review all the evidence of record and determine whether any claimed in-service stressor presented by the Veteran has been verified.

6.  The Veteran must be afforded a VA orthopedic examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating spinal disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a lumbosacral strain with degenerative disc and joint disease.  A complete rationale for any opinion offered must be provided.  

7.  Thereafter, the Veteran must be afforded a VA pulmonary examination by a physician.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating respiratory disabilities, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to a right anterior chest lesion (Ghon Complex).  If the appellant's pulmonary pathology cannot be separated between service connected and nonservice connected symptoms, that fact must be stated and explained in full.  A complete rationale for any opinion offered must be provided.  

8.  The Veteran must be afforded a gastrointestinal examination, to be conducted by a physician, to determine the nature and etiology of any diagnosed gastrointestinal disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed gastrointestinal disorder is related to active service, including complaints of gastrointestinal symptomatology in service.  A complete rationale for any opinion offered must be provided.
 
In preparing any opinion, the physician must note the following terms:
 
?        "It is due to" means 100 percent assurance of relationship.
?        "It is at least as likely as not" means 50 percent or more.
?        "It is not at least as likely as not" means less than a 50 percent chance.
?        "It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any diagnosed gastrointestinal disorder is unknowable. 

The VA examiner must append a copy of his or her curriculum vitae to the medical opinion report.

9.  The RO must conduct a VA a social and industrial survey to assess the Veteran's employment history and day-to-day functioning, as well as to assess the impact of each service-connected disorder, at the Veteran's home.  A written copy of the report should be inserted into the claims file.

10.  After completing the social and industrial survey, the Veteran must be afforded a psychiatric examination, to be conducted by a physician, to determine the nature and etiology of any current psychiatric disorder.  All indicated tests must be accomplished.  The claims folder and a copy of this REMAND must be made available to the examiner.  Thereafter, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed psychiatric disorder is related to active service, including gastrointestinal complaints, a complaint of nervous trouble on separation.  It is noted that at the time of this remand no claimed in-service stressor has been verified, to include any "stressor" related to a purported assault.  A complete rationale for any opinion offered must be provided.
 
In preparing any opinion, the physician must note the following terms:
 
?        "It is due to" means 100 percent assurance of relationship.
?        "It is at least as likely as not" means 50 percent or more.
?        "It is not at least as likely as not" means less than a 50 percent chance.
?        "It is not due to" means 100 percent assurance of non relationship.
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examining doctor must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable. 

The VA examiner must append a copy of his or her curriculum vitae to the medical opinion report.

11.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  

12.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

13.  The RO must adjudicate the new issues of entitlement to service connection for a left wrist disorder; a pulmonary disorder, to include pulmonary emphysema, as secondary to a right anterior chest lesion (Ghon Complex); multiple joint arthritis; and hypertension secondary to a lumbar disorder, right lower extremity radiculopathy, a left wrist, and/or a psychiatric disorder.  Thereafter, if the Veteran files a timely notice of disagreement to any denial, the RO must issue a statement of the case addressing any appealed issue.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if she perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

14.  The RO must issue a statement of the case addressing the claims of entitlement to an increased rating for right lower extremity radiculopathy since September 28, 2004, and entitlement to an effective date earlier than September 28, 2004, for the grant of service connection for right lower extremity radiculopathy.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010).

15.  Thereafter, the RO must readjudicate the issues on appeal.  The issue of entitlement to a compensable rating for a right anterior chest lesion (Ghon Complex), prior to September 27, 1991, must be considered under the old criteria for rating respiratory disorders.  The issue of entitlement to a rating in excess of 10 percent for a right anterior chest lesion (Ghon Complex), since September 27, 1991, must be considered under both the old and new criteria for rating respiratory disorders.  The issues of what evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases prior to May 10, 2006, and what evaluation is warranted for a lumbosacral strain with degenerative disc and joint diseases since May 10, 2006, must be considered under both the old and new criteria for rating spinal disorders.  The claim of entitlement to an effective date earlier than September 27, 1991, for the assignment of a 10 percent disability rating for post-operative residuals of the removal of a left leg sebaceous cyst must be considered under the old criteria for rating scars.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


